Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Applicant’s election with traverse of Group III, claims 25 and 30, and election of species with traverse of A) tien-cha B) GLUTI and C) supercritical carbon dioxide in response to the restriction requirement of 08/19/2022 is acknowledged.  The traversal is on the ground that Applicant argues that in addition to the accompanying amendment, the restriction requirement should be withdrawn because the groups and inventions overlap in scope.  For example, as taught in the specification (see, for example, specification ¶ [0031]), activating astrocyte glucose metabolism as recited in claim 23 (Group I) also: (a) activates brain nerve cells (Group II, claim 24), (b) suppresses brain hypofunction (elected Group III, claim 25), and (c) improves brain function (Group IV, claim 26). Accordingly, the inventions of all the groups are linked by mode of operation, function, or effect and restriction should not be required. Moreover, Applicant argues that the reasons for traverse of the election of species requirement are based on the Applicant’s belief that the full scope of the claims can be examined without undue burden.  Accordingly, reconsideration of the election of species requirement is respectfully requested.  
Applicant’s argument is found persuasive. Therefore, Groups I and II have been rejoined with Group III. Moreover, the election of species requirement has been overcome because it is believed that the full scope of the claims can be examined without undue burden. 
 [Please note as evidenced within Applicant’s specification in paragraphs [0036] and especially [0039], (a) activates brain nerve cells (Group II, claim 24), (b) suppresses brain hypofunction (elected Group III, claim 25), and (c) improves brain function (Group IV, claim 26) appear to be of a similar scope such as the treating of the same patient population.  Therefore, Groups I and II have been rejoined with Group III.]. 
Accordingly, claims 23-26 and 28-33 have been examined on the merits. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 23-26 and 28-33 are rejected under 35 USC 103 as being unpatentable over Kim et al. (US 20150335694).
A method for activating astrocyte glucose metabolism wherein activating astrocyte glucose metabolism activates brain nerve cells and/or suppresses brain hypofunction and/or improves brain function in a subject in need thereof comprising administering an effective amount of a hydrophobic solvent extract of at least one selected from the group consisting of rooibos (another common name is Aspalathus linearis) to the subject and wherein the hydrophobic solvent is selected from the group consisting of pentane, hexane, supercritical carbon dioxide, edible oil and a fat or oil is claimed.  
Kim teaches a composition comprising a hydrophobic solvent extract of at least one selected from the group consisting of rooibos [see claims 2 and 7] and wherein the hydrophobic solvent is selected from the group consisting of supercritical carbon dioxide and/or hexane [see claims 5-6 and 9-14] to be administered to treat memory impairment in a subject [see claim 8] (Please note that Applicant’s specification in paragraph [0039] teaches that when treating memory impairment in subject, one would intrinsically be suppressing brain hypofunction and/or improving brain function and/or activating brain nerve cells in a subject) (see entire document including e.g. title, abstract and claims).
It would have been obvious to one of ordinary skilled in the art at the time the claimed invention was made to provide a composition comprising a hydrophobic solvent extract of at least one selected from the group consisting of rooibos and wherein the hydrophobic solvent is selected from the group consisting of supercritical carbon dioxide and/or hexane to be administered to treat memory impairment in a subject (Please note that Applicant’s specification in paragraph [0039] teaches that when treating memory impairment in subject, one would intrinsically be suppressing brain hypofunction and/or improving brain function and/or activating brain nerve cells in a subject) based upon the beneficial teachings provide by Kim as discussed above.  Furthermore, please note that the instantly claimed in vivo functional effect (i.e. the benefit of activating astrocyte glucose metabolism to improve expression of one or more genes in a subject) would be intrinsic upon such administration of the same overall claimed composition when suppressing brain hypofunction and/or improving brain function and/or activating brain nerve cells in a subject.  The adjustment of particular conventional working conditions therein is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan.
Thus, the invention as a whole is prima facie obvious over the cited reference, especially in the absence of evidence to the contrary.

Claims 23-26 and 28-33 are rejected under 35 USC 103 as being unpatentable over BePhep (RU 2014121785A).
Bephep teaches a composition comprising a hydrophobic solvent extract of at least one selected from the group consisting of rooibos (another common name is Aspalathus linearis) [see claims 4 and 23] and wherein the hydrophobic solvent is selected from the group consisting of an aqueous solvent [see claim 30 step C] to be administered to treat memory and/or improving learning ability in a subject [see claims 9 and 34] (Please note that Applicant’s specification in paragraph [0039] teaches that when treating memory and/or improving learning ability (sees claims 9 and 34) in subject, one would intrinsically be suppressing brain hypofunction and/or improving brain function and/or activating brain nerve cells in a subject) (see entire document including e.g. title, abstract and claims).
It would have been obvious to one of ordinary skilled in the art at the time the claimed invention was made to provide a composition comprising a hydrophobic solvent extract of at least one selected from the group consisting of rooibos (another common name is Aspalathus linearis) and wherein the hydrophobic solvent is selected from the group consisting of an aqueous solvent to be administered to treat memory and/or improving learning ability in a subject  (Please note that Applicant’s specification in paragraph [0039] teaches that when treating memory and/or improving learning ability  in subject, one would intrinsically be suppressing brain hypofunction and/or improving brain function and/or activating brain nerve cells in a subject)based upon the beneficial teachings provide by Bephep as discussed above.  Furthermore, please note that the instantly claimed in vivo functional effect (i.e. the benefit of activating astrocyte glucose metabolism to improve expression of one or more genes in a subject) would be intrinsic upon such administration of the same overall claimed composition when suppressing brain hypofunction and/or improving brain function and/or activating brain nerve cells in a subject.  The adjustment of particular conventional working conditions therein (determining suitable amount/ranges of each claimed active ingredient within the claimed composition and the substitution of one effective aqueous solvent for another (please note that an aqueous solvent as evidenced within the Kim reference (above) does and/or could have the claimed functional effect such as treating memory in a subject) is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan.
Thus, the invention as a whole is prima facie obvious over the cited reference, especially in the absence of evidence to the contrary.

Conclusion
 	No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDALL O WINSTON whose telephone number is (571)272-0972.  The examiner can normally be reached on M-T 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RANDALL O WINSTON/           Examiner, Art Unit 1655                                                                                                                                                                                             
/MICHAEL BARKER/           Primary Examiner, Art Unit 1655